Citation Nr: 1719722	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  10-23 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and emphysema.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1983 to July 1983, and on active duty from April 1993 to July 1993 and from January 2003 to June 2003, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The case was most recently before the Board in December 2015.  At that time, the Board partially granted a higher rating for service-connected hypertension with right renal artery stenosis.  The Board also remanded claims of service connection for a left knee disability and a respiratory disorder for additional development.  

While the case was in remand status, in a March 2017 rating decision, the RO granted service connection for left knee chondromalacia patella with internal derangement.  As the benefit sought for this claim has been granted in full, it is no longer on appeal to the Board.


FINDING OF FACT

A respiratory disorder, to include COPD and emphysema, is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, to include COPD and emphysema, have not been met.  38 U.S.C.A. §§ 101, 1103, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.000, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Active military service includes any period of active duty or ACDUTRA during which the veteran was disabled from disease or injury and any period of inactive duty training (INACDUTRA) during which the veteran was disabled from injury.  38 U.S.C.A. §§ 101, 106; 38 C.F.R. §§ 3.6.  

Analysis

The Veteran contends that he has a current respiratory disorder, specifically COPD, which developed as a result of his ACDUTRA.  He contends in a July 2010 statement that he was hospitalized for five days at Fort Leonard Wood Army Community Hospital for a lung infection after-exposure to excessive dust and exhaust fumes entering through his mouth and nose while riding in the back of a truck.  He further reported that he was diagnosed with this condition in November 2009 at the St. James VA community based outpatient clinic (CBOC).

The Veteran's service treatment records (STRs) are negative for any diagnosis of a respiratory disorder, including COPD and emphysema.  In-service medical examinations from February 1982, March 1987, January 1992, September 1994 and April 1999 all indicated normal examinations of the Veteran's lungs and chest.  The Board notes the March 1987 STR indicated the Veteran was smoking approximately 20 cigarettes per day at that time.  A June 1992 STR noted the Veteran was seen for headaches at Fort Chaffee after being in the field.  He denied any shortness of breath at that time and was diagnosed with sinusitis.  Thereafter, during a medical evaluation in April 2004, the Veteran complained of shortness of breath, when performing strenuous activities, along with headaches and dizziness.  He further indicated he gets a stabbing pain in the center of his chest and a feeling of pressure.  However, evaluation of the lungs and chest was normal and no diagnosis of a respiratory disorder was given.

Thereafter, a post-service private medical report from September 2005 noted emphysema, secondary to long term smoking.  Additionally, a January 2006 record indicated mild to moderate emphysema secondary to years of smoking.  The Board notes that a September 2009 VA treatment record indicated "no COPD."  A June 2014 VA treatment record noted the Veteran continued to report shortness of breath.  Additionally, a March 2015 VA treatment record reported the Veteran smoked approximately one pack of cigarettes per day for the last 30 years.

As detailed in the December 2015 decision, the Board determined a remand was necessary, in part to afford the Veteran a VA examination to determine the etiology of any current respiratory disorder, including emphysema and/or COPD.  A February 2017 VA examination was provided in which the examiner (a physician) diagnosed the Veteran with COPD.  He indicated the evidence of record suggests COPD diagnosed from 2014.  He noted the Veteran has been smoking one pack of cigarettes per day for about 30 years and also had multiple active duty and civilian associations with particulate airborne contaminants.  He noted the Veteran has few symptoms of a lower respiratory nature and his main complaints reflect rhinosinusitis with upper airway irritation.

A February 2017 chest x-ray revealed no evidence of acute cardiopulmonary process and no specific radiographic findings to suggest COPD.  A December 2016 high resolution computed tomography was noted by the examiner as suggesting scattered apical predominant centrilobular nodules, most of which have groundglass density.  He noted mild centrilobular emphysematous changes within the lungs.  A pulmonary function test (PFT) was performed in February 2017 as well which included an FEV-1/FEV ratio of 102 percent.  He noted that the respiratory conditions responsible for the Veteran's limitation in pulmonary function are very mild COPD (obstructive pattern), as well as chest wall restrictive pattern.

The February 2017 examiner concluded the Veteran's respiratory condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He indicated although the Veteran had exposure to diesel fumes while on active duty, he also had exposure to welding, concrete, and other airborne contaminants while working as a civilian.  He noted the Veteran had normal chest x-rays and PFTs when he first came to the VA up until when he suffered an electrocution injury (in 2013).  He stated the Veteran only recently developed very mild changes noted in the high resolution CT as consistent with his history of smoking.  He noted it would be impossible to relate the Veteran's mild COPD to his remote active duty, in consideration of his intervening smoking and his association with other airborne contaminants.

After a review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a respiratory disorder, to include COPD and/or emphysema.

The most probative medical evidence of record is the February 2017 VA examination report which indicated the Veteran's current COPD is not related to his active duty.  This opinion is highly persuasive as it is based upon a comprehensive review of the record, thorough examination of the Veteran, as well as reliance on recent diagnostic testing, including a chest x-ray, high resolution computed tomography and PFT.  The examiner provided an adequate rationale that considered the Veteran's assertions as to his in-service exposure to contaminants causing a respiratory disorder.  His opinion is supported by a fully articulated, well-reasoned analysis and is consistent with the objective evidence of record, as well as the Veteran's long term history of smoking and civilian exposure to welding, concrete, and other airborne contaminants.  The Board notes there are no medical opinions of record to support that the Veteran's COPD, or any other respiratory disorder, is related to service.  To the extent the respiratory disorder is resulted from tobacco use during service, such is precluded from service connection.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300

The Board acknowledges that the Veteran has consistently reported that his COPD is related to service, including five days he spent in the hospital as a result to exposure to fine dust and exhaust fumes.  While the Board acknowledges the Veteran's contentions, it also notes that no treatment in active service was indicated for a respiratory disorder.  Further, COPD and other respiratory disorders are medically complex diagnoses.  The Veteran is a lay person without the appropriate medical training and expertise to report on the etiology of a complex medical condition such as COPD.  In this case, an etiology opinion for such a respiratory condition requires a medical expert.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Veteran's lay opinion as to the etiology of his COPD is not competent medical evidence and is assigned less probative weight than the physician's February 2017 opinion.

Based on the foregoing, the Board finds that the Veteran's claim must be denied.  While the Veteran was diagnosed with the respiratory disorder COPD, the weight of the evidence is against a finding that this disorder is related to his active military service, including ACDUTRA.  The benefit of the doubt doctrine is not for application herein, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a respiratory disorder, to include COPD and emphysema, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


